DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 26-28, 32, 34, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22, recites “a T-shaped portion” claim 21 now claims “a modular T-shaped head adaptor” it is unclear if the “T-shaped portion” is a separate feature from the T-shaped head. It will be interpreted as the T-shaped head adaptor has a T-shaped portion. 
	Claims 26-28, 32 and 34 recite “the modular T-shaped head” the claims now depend from “a modular T-shaped head adaptor” and should be amended to be consistent with the independent claim.
Claim 35 recites the limitation "the T-shaped portion”" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This is being interpreted as related to “the T-shaped head”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 21, 22, 26-28, 31-32, 34, 39 and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aferzon (US 7,588,593).
With respect to claim 21, Aferzon discloses a bone fastener assembly (See figure 1A, 7, 14)  for connecting a bone to a stabilizing construct, comprising: a connecting member (fig 1, 12) including a connecting member axis extending from a proximal end (top) to a distal end (bottom), a first opening (See fig 7, below) adjacent the proximal end, a second opening (see fig 7, below) adjacent the distal end, and a transverse passageway (See fig 1A below) open to the proximal end to receive the stabilizing construct; a fastener seat (fig 7, 9), including a first end, a second end, and a fastener passageway (see fig 7 below) extending from the first end to the second end along a seat axis, the first end including a connecting member interface (fig 7, 11) configured to movably couple to the distal end of the connecting member; and a bone fastener (fig 14) including a shank (fig 14, 1) and a head, the shank extending though the fastener passageway, the head engaging a head-mating surface (fig 7, 7) of the fastener seat, wherein interaction, between the head and the head-mating surface of the fastener seat operate to restrict movement of the shank, relative to the seat axis (T-shape also a hinged action along one plane). With respect to claim 22, Aferzon discloses wherein the head of the bone fastener includes a T-shaped portion (fig 14, 20) that engages the head-mating surface of the fastener seat to restrict pivoting motion of the shank to a single plane relative to the seat axis. With respect to claim 25, Aferzon 
With respect to claim 31, Aferzon discloses a pedicle screw assembly (See fig 1, 7 and 14 below) comprising: a saddle (fig 1, 12) configured to receive a stabilizing construct, the saddle including a saddle axis (shown in fig 7) extending from a proximal end (top) to a distal end (bottom), a first opening (See fig 7 below) adjacent the proximal end and a second opening (see fig 7 below) adjacent the distal end; a screw seat (fig 1, 9) including a first end (top), a second end (bottom), and a screw passageway (see fig 7 below) extending from the first end to the second end along a seat axis, the first end including a saddle interface couplable to the distal end of the saddle (fig 7, 11 is coupled to the distal end of the saddle); and a screw (Fig 14) including a shank (fig 14, 1) and a head (fig 14, 20, 21), the shank extending though the screw passageway (fig 1A), the head engaging a head-mating surface (fig 7, 7) of the screw seat, wherein interaction between the head and the head-mating surface of the screw seat operate to restrict movement of the shank relative to the saddle axis (restricts it to the axis of 20). With respect to claim 32, Aferzon discloses wherein the pedicle screw further includes  T-shaped head couplable with the head of the pedicle screw, the T-shaped head (20 and 21 are attached to the head of the shaft 1) engages the head-mating surface of the screw seat to restrict pivoting motion of the shank to a single plane. With respect to claim 34, Aferzon discloses wherein the head of the pedicle screw is adapted to be inserted through the second end of the screw seat prior to coupling the modular T-shaped head around the head of the pedicle screw (inserted through the bottom).
 With respect to claim 39, Aferzon discloses a pedicle screw assembly (See fig 1, 7 and 14 below) comprising: a saddle (fig 1, 12) configured to receive a stabilizing construct, the saddle including a saddle axis (shown in fig 7) extending from a proximal end (top) to a distal end (bottom), a first opening (See fig 7 below) adjacent the proximal end and a second opening (see fig 7 below) adjacent the distal end; a screw seat (fig 1, 9) including a first end (top), a second end (bottom), and a screw passageway (see fig 7 below) extending from the first end to the second end along a seat axis, the first end including a saddle interface couplable to the distal end of the saddle (fig 7, 11 is coupled to the distal end of the saddle); and a screw (fig 14) including a shank (fig 14, 1) and a T-shaped head (see fig 14 below), the shank extending though the screws passageway (fig 1), the head engaging a head-mating surface (fig 7, 7) of the screw seat, wherein interaction between the T-shaped head and the head-mating surface of the screw seat operate to restrict movement of the shank relative to the saddle axis (only allowed to pivot about 20). With respect to claim 41, Aferzon discloses wherein the T-shaped head engages the head-mating surface of the screw seat to restrict pivoting motion of the shank to a single plane relative to the seat axis (would only be able to rotate on the hinge created by 7 and 20). With respect to claim 42, Aferzon discloses wherein the head of the pedicle screw is adapted to be inserted through the second end of the screw seat prior to coupling the T-shaped head around the head of the pedicle screw (inserted through the bottom).


    PNG
    media_image1.png
    785
    565
    media_image1.png
    Greyscale

Aferzon discloses the claimed invention except for the T-shaped head being a modular T-shaped head adapter including a first half head coupled to a second half head around the head of the bone fastener.
Jackson discloses a modular head adaptor including a first half head (fig 17, 220) coupled to a second half head (fig 17, 222) around the head of the bone fastener to help with the insertion of the head through a restrictive space (paragraph 100).  With respect to claim 27, Jackson discloses the head is assembled around the head of the bone fastener after the head is inserted into the fastener seat to form the modular T-shaped head adapter (fig 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Aferzon to include for the T-shaped head being a modular T-shaped head adapter including a first half head coupled to a second half head around the head of the bone fastener in view of Jackson in order to help with the insertion of the head through a restrictive space.
 Claims 23, 35 and 43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aferzon in view of Jackson ‘240 as applied to claims 21, 31 and 39 above, and further in view of Jackson (US 2006/0111715).
With respect to claims 23, 35 and 43, Aferzon in view of Jackson ‘240 discloses the claimed invention except for wherein the T-shaped portion includes grooves on opposing arms that engage complementary portions in the head-mating surface of the fastener seat.
Jackson ‘715 discloses wherein the T-shaped portion includes grooves (Fig 2, 58) on opposing arms (fig 1, 56) that engage complementary portions (paragraph 84) in the head-mating surface of the fastener seat to provide locking positions for the total range of hinged motion (paragraph 84).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Aferzon in view of Jackson ‘240 to include wherein the T-shaped portion includes grooves on opposing arms that engage complementary portions in the head-mating surface of the fastener seat in view of Jackson ‘715 in order to provide locking positions for the total range of hinged motion.

    PNG
    media_image2.png
    641
    523
    media_image2.png
    Greyscale

Claims 23-24, 35-36 and 43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aferzon in view of Jackson as applied to claims 21, 31 and 39 above, and further in view of Parker (US 2004/0260284)
Aferzon in view of Jackson discloses the claimed invention except for wherein the T-shaped portion includes grooves on opposing arms that engage complementary portions in the head-mating surface of the fastener seat, wherein the grooves operate in cooperation with the complementary' portions to prevent the fastener seat from splaying open.
Parker discloses wherein the T-shaped portion includes grooves (fig 5 below) on opposing arms (fig 5, 300a, 300b) that engage complementary portions (fig 5, 310a, b) in the head-mating surface of the fastener seat, wherein the grooves operate in cooperation with the complementary' portions to prevent the fastener seat from splaying open (paragraph 22) to prevent compromising the connection between the parts that would cause immediate catastrophic failure of the system (paragraph 5).

    PNG
    media_image3.png
    676
    358
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Aferzon in view of Jackson to include wherein the T-shaped portion includes grooves on opposing arms that engage complementary portions in the head-mating surface of the fastener seat, wherein the grooves operate in cooperation with the complementary' portions to prevent the fastener seat from splaying open in view of Parker in order to prevent compromising the connection between the parts that would cause immediate catastrophic failure of the system.
Claims 29-30 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aferzon in view of Jackson as applied to claims 21 and 31 above, and further in view of in view of Farris (US 2005/0080420).
With respect to claims 29-30 and 37-38, Aferzon in view of Jackson discloses the claimed invention except wherein the connecting member interface is adapted to enable rotation of the fastener seat around the connecting member axis while the fastener seat is coupled to the connecting member and wherein the connecting member interface includes a first rim and first undercut configured to engage a second rim and second undercut on the distal end of the connecting member.
Farris discloses the connecting member interface is adapted to enable rotation of the fastener seat around the connecting member axis while the fastener seat is coupled to the connecting member (paragraph 43) and wherein the connecting member interface includes a first rim (see fig 11 below) and first undercut (see fig 11 below) configured to engage a second rim (see fig 11 below) and second undercut (See fig 11 below) on the distal end of the connecting member connection using a rim and an undercut allows for a larger maximum angle of rotation about the receiver in the desired orientation (paragraph 43).

    PNG
    media_image4.png
    745
    536
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Aferzon in view of Jackson to include wherein the connecting member interface is adapted to enable rotation of the fastener seat around the connecting member axis while the fastener seat is coupled to the connecting member and wherein the connecting member interface includes a first rim and first undercut configured to engage a second rim and second undercut on the distal end of the connecting member in view of Farris in order to have a connection that allows for a larger maximum angle of rotation about the receiver in the desired orientation.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-24, 26-32, 34-39 and 41-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773